 LAGUNA SPORTSWEAR COMPANY, INC.485of collective bargaining within the meaning of Section 9(b) of theAct : All"regular full-time and part-time selling and nonselling em-ployees, excluding seasonal and intermittent or on-call employees, pro-fessional employees,guards, the confidential office employee,10 the man-ager, the assistant manager, the designated learner, the personnelsupervisor,the office supervisor,the fountain operator,the assistantfountain operator,the fountain trainee, the stockroom supervisor, sales`floor supervisors,and all other supervisors as defined in the Act.[The Board dismissed the petitions filed herein in Cases Nos.20-RC-3310 and 20-RC-3343.][Text of Direction of Election omitted from publication.]10 Local 1265 and the Employer agree,and we find,thatthe confidential offlee employeeand the remaining categories should be excluded from the- unit.Laguna SportswearCompany,Inc.andLocal 639, AmalgamatedClothingWorkersof America,Petitioner.Case No. 21 RC-4791.November 13,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election dated June 21,1957,1 an election by secret ballot was conducted on July 17, 1957, bythe Regional Director for the Twenty-first Region among the em-ployees in the unit found appropriate by the Board. Following theelection, a tally of ballots was furnished the parties'which shows thatof 3 ballots cast, 1 was against the Petitioner and 2 were challenged.As the challenged ballots were sufficient' in number to affect the re-cults'of the election, the Regional Director, pursuant to Section 102.61of the Board's Rules and Regulations, conducted an investigation ofthe challenges and on September 5,1957, issued his report on challengedballots in which he recommended that the challenge to one ballot(Childers) be sustained and the challenge to the other (Montellano)be overruled.The Petitioner thereafter filed timely exceptions to theRegional Director's report, and the Employer filed a response to thePetitioner's exceptions.Pursuant to, the provisions, of Section 3 (b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].1 Not reported in printed volumes of Board Decisions and Orders.119 NLRB No. 60. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have considered the Regional Director's report, the Petitioner'sexceptions,and the Employer's response to the exceptions.On the-basis of the entire record it appears that Childers was terminated onJune 10, 1957,and at a preelection conference on eligibility,attendedby a Board agent,the Employer took the position that Childers hadno expectation of reemployment.Childers'name was therefore omit-ted from the list of eligible voters.In these circumstances,and for thereasons stated in the Regional Director's report, we find no merit inthe Petitioner's exceptions.Therefore we shall sustain the challengeto Childers'ballot.No exceptions were filed to the Regional Director's recommendationthat the challenged ballot of Alfred Montellano be overruled.How-ever,inasmuch as Montellano's ballot is insufficient to affect the re-sults of the election, in that none of the ballot choices could receivea majority of the valid votes cast,we find,in agreement with theRegional Director,that no useful purpose would be served in open-ing and counting Montellano's ballot.Accordingly,as the Petitioner has failed to secure a majority ofthe valid ballots cast, we deny the Petitioner's request for a hearing andshall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for Local 639,Amalgamated ClothingWorkersof America, andthat said organization is not the exclusive representative of the Em-ployer's employees in the appropriate unit.]National Cash Register Co.andLocal 33, Amalgamated Lithog-raphers of America,AFL-CIO,Petitioner.Case No. 9-RC-3089.November 14,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William C. Humphrey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.119 NLRB No. 62.